DETAILED ACTION
1.	 Claims 53-72 are pending in this application.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment 
3a.  	Claims 53-62, 65, 67 and 70 have been amended.  

Response to Argument
3b.	Applicant’s response to the last Office Action filed on 08/09/2018 has been entered and made of record. Based on the Applicant’s amendment and argument the rejection of claim 53 based on Lee et al., expressly withdrawn. However, after farther search and consideration a new prior arts that teaches the claim as amended is found.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

4.	Claims 58 and 60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
 	In line 6, claim 58 and in lin7 claim 60, recites “determine the label of the object based….” It is not clear what type of label is determined. The label of compressibility or different type of label; said lack of clarity causing the metes and bounds of the claimed invention to be vague and ill-defined, whereby the claim is rendered indefinite. Appropriate correction and/or clarification are required. 

Claim Rejections - 35 USC § 103
5.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 53-54,59 and 61 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bogoni et al., (hereafter Bogoni), US 20110200227 A1, published on Feb.16, 2011, in view of  Hermosillo Valadez (hereafter Hermosillo), US 20090093711 A1, published on April 9, 2009

	As to claim 53, Bogoni teaches An apparatus, comprising: a memory; and a processor operatively coupled to the memory (Fig. 1[0022], a computer system 101 comprises a processor or central processing unit (CPU) 104 coupled to one or more non-transitory computer-readable media 106 (e.g., computer storage or memory)), the processor configured to:
 identify a first region of interest (ROI) in a first image frame from a set of image frames (Fig.4 [0043], FIG. 4 illustrates an exemplary propagation of ROIs across multiple time-points to the current time-point. More particularly, ROI 402, which was identified in the baseline image 404.  The  first ROI corresponds to ROI 402), each image frame from the set of image frames depicting a tissue area (Fig.4 the sequence of image frames 402-406  shown in Fig.4  are thoracic CT images), the first ROI being associated with an object (as discussed above ROI 402 is a thoracic CT image of a person); 
identify a second ROI in a second image frame from the set of image frames (Fig.4 [0043], FIG. 4 illustrates an exemplary propagation of ROIs across multiple time-points to the current time-point. Specifically ROI 410, which was identified at an intermediary time-point t2 in prior image 406. The second  ROI corresponds to ROI 410), the second image frame being different from the first image frame(as shown in Fig.4 ROI 410 which is  identified at an intermediary time-point t2 in prior image 406 is different from the ROI 402, which is  identified in the baseline image 404), and the second ROI being associated with the object (As shown in Fig.4  ROI 402 is a thoracic CT image of a person)
 calculate at least a correlation between the first ROI identified in the first image frame and the second ROI identified in the second image frame from the set of image frames ([0039], the data analysis unit 107 computes, based on the prior findings, a longitudinal analysis  result  associated with a characteristic of the ROIs. Exemplary characteristics include volumetric properties (e.g., size, density, shape, etc.) or intensity-based properties. Identifying correlation result  corresponds to  identifying volumetric properties or intensity-based properties relations between the two RIO 402 and RI0 10 using longitudinal analysis); 
determine a persistence value for the object associated with the first ROI and the second ROI based on the at least a correlation between the first ROI and the second ROI ([0043], the longitudinal analysis result comprises a summary of the progression of the medical condition (or disease) associated with an ROI. The persistence of the findings across multiple time-points is  characterized. Determine the persistence value corresponds to determine the persistence of the medical condition based on volumetric data or intensity- associated to the ROIs); 
however, it is noted that Bogoni does not specifically teach “determine whether the object represents a false positive identification of a target based on the persistence value”.
On the other hand in the same field of endeavor  a method of classifying a lesions  in breast of Hermosillo teaches determine whether the object represents a false positive identification of a target  based on the persistence value ([0057], After regions of suspicion have been identified, false positives removed (Step S17). Removal of false positives is performed by systematically reviewing each region of suspicion multiple times, each time for the purposes of removing a particular type of false positive. Each particular type of false positive removed using an approach specifically tailored to the characteristics of that form of false positive) 
It would have been obvious to a person of ordinary skill in the art at the time of filing to 
incorporate a method of determining if a regions of suspicion for lesion is false positives or not taught  by Hermosillo into Bogoni. 
The suggestion/motivation for doing so is to allow user of Bogoni to eliminate a risk of considering   healthy organ as lesion   and also avoiding a danger of medically treating a healthy organ. 

As to claim 54, Bogoni teaches an image generating device configured to capture a cineloop, the set of image frames being captured as a part of the cineloop (Fig.4, [0043] Referring to FIG. 4, the FIG shows a sequence of  image frames404-406 that contain thoracic CT image.  The cineloop corresponds to the sequence of image frames).

As to claim 59, Bogoni teaches the processor is further configured to extract visual features from each image frame from the set of image frames,  the processor configured to track the ROI across the set of image frames using the visual features([0044], the user, with the aid  of the computer pressers, able to specify certain display preferences, such as labeling certain ROIs with different colors, so as to facilitate visualization and detection of clinically relevant ROIs)).

As to claim 61, Hermosillo teaches the processor is configured to identify the first ROI and the second ROI by using a computer-aided detection (CAD) system trained to identify one or more visual features indicative of a ROI containing an object comparable to target lesion ([0057], [0058], [0066], After false positives have been removed (Step S17), the remaining regions of suspicion can be carried out using automatic classification performed by a computerized classification (CAD) system. The computerized classification system carried out using a learning algorithm base on provided training data). 

7.	Claims  55 and 57 rejected under 35 U.S.C. 103(a) as being unpatentable over   Bogoni, US 20110200227, in view of  Hermosillo, US 20090093711 A1, further in view of  Ulrich Neumann “Integration of Region Tracking and Optical Flow for Image Motion Estimation” published in 1998. 

As to claim 55, Bogoni, teaches the set of image frames is a sequence of image frames taken at predetermined time intervals (Fig.4), 
However, it is noted that Bogoni does not specifically teaches “the processor is configured to track the object across the sequence of image frames using optical flow techniques”
 On the other hand integrating optical flow and region tracking methods of Ulrich Neumann teaches the processor is configured to track the object across the sequence of image frames using optical flow techniques (Fig.1, Abstract, integration of optical flow and region tracking functions to track regions in video image sequence.)
Lee and Ulrich Neumann are combinable because they are directed to image processing 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate   region tracking based on optical flow technique taught by Ulrich Neumann (section 6) into Bogoni
The suggestion/motivation for doing so would have been to allow user Bogoni to provides a concise description of both the regions of the image undergoing motion and the velocity of motion since optical flow is optical flow is a fundamental method of calculating the motion of image intensities. 

As to claim 57, Ulrich Neumann teaches the processor is configured to track the object across the set of image frames by tracking a position or a shape of the object across the set of image frames (Section 4 page 661 left col., Let R(x, t,) be a selected region for tracking in the frame to R(x, t) is its correspondence that has been tracked successfully at time t).
8.	Claim 56  is rejected under 35 U.S.C. 103(a) as being unpatentable over   Bogoni, US 20110200227, in view of  Hermosillo, US 20090093711 A1, further in view of  Lee  et al., (hereafter Lee ), US Patent Application Publication No.: US 20140105474, published April17,  2014.
As to claim 56,  Bogoni teaches the set of image frames is a sequence of image frames taken at predetermined time or spatial intervals the processor is configured to track the ROI across the sequence of image frames (Fig.4 [0043], FIG. 4 illustrates an exemplary propagation of ROIs across multiple time-points to the current time-point. Specifically ROI 410, which was identified at an intermediary time-point t2 in prior image 406), and
 However it is noted that Bogoni does not specifically teach” processing the sequence of image frames using the mapping function to track the object across the sequence of image frames”

On the other hand Lee teaches generating a mapping function that maps the object identified in the first image frame from the sequence of image frames (FIG. 4A is a diagram illustrating an example of measuring a similarity level between two medical images based on distribution information of objects included in each of the medical images. That is, the overlapped area detecting unit 130 may extract distribution information of objects included in each of medical images 1 40c and 2 50c, and then measure a similarity level of a distribution of the objects using Discriminatively Trained Part Based Models (DPM). The mapping function corresponds to the similarity level calculation function that measure the similarity level based on DPM); and
processing the sequence of image frames using the mapping function to track the object across the sequence of image frames (as discussed above  the similarity level calculation function measures the similarity level of the overlapped area of between the sequence of medical images).
It would have been obvious to a person of ordinary skill in the art at the time of filing to
incorporate a method of determining a similarity level between two medical images based on distribution information of objects included in each of the medical images taught by
Lee into Bogoni.
The suggestion/motivation for doing so to allow user of  Bogoni  to identify  if  the image is represent healthy organ or lesion base on the similarity measure.     
.
Allowable Subject Matter
9.	Claims 62-72 are allowed.  

10.	Claims 58 and 60 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112, 2nd paragraph, set forth in this Office action.
11.	Regarding claim 58 no prior art is found to anticipate or render the following limitation obvious: 
“wherein the processor is further configured to: determine a compressibility of at least one of the first ROI or the second ROI with respect to surrounding tissue based on  tracking the object from the first ROI in the first image frame to the second ROI in the second image frame, the processor configured to determine the label for the object  based further on the compressibility of at least one of the first ROI or the second ROI.”

12.	Regarding claim 60 no prior art is found to anticipate or render the following limitation obvious: 
“determine the persistence value by counting a number of image frames from the set of image frames over which the object persists based on correlations between the first ROI, the second ROI, and additional  ROIs identified in the remaining image frames, the processor configured to determine the label for the object by determining that the object was an indication of a false positive identification of a lesion when the persistence value is below a threshold and (2) determining that the was not an indication of a false positive identification of a lesion when the persistence value is above the threshold.”

13.	Regarding claim 62 no prior art is found to anticipate or render the following limitation obvious: 
	“correlate, using the tracking information, the first ROI with the second ROI regions of interest (ROIs) including the set of objects and in the sequential image frames; determine a persistence value for the object included in the first ROI and the second ROI based on at least one correlation between the first ROI and the second ROI and determine whether the object represents a false positive identification of a target”

14.	Regarding claim 67 no prior art is found to anticipate or render the following limitation obvious: 
“determine, based on the tracking information, a degree of overlap between the first ROI in the first image frame and the second ROI in the second image frame; determine, based on the degree of overlap, a persistence value for at least one object from the set of objects, the one object being included in the first ROI and the second ROI and determine whether the object represents a false positive identification of a target the first ROI and the second ROI are correlated based on the persistence value degree of overlap.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Mekonen Bekele whose telephone number is (469) 295-9077.The examiner can normally be reached on Monday -Friday from 9:00AM to 6:50 PM Eastern Time.
If attempt to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Eng, George can be reached on (571) 272-7495.The fax phone number for the organization where the application or proceeding is assigned is 571-237-8300.  Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished application is available through Privet PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217-919 (tool-free)
/MEKONEN T BEKELE/Primary Examiner, Art Unit 2699